           Case 3:18-cv-04372-RS Document 32 Filed 11/08/18 Page 1 of 2



 1   BOYAMIAN LAW, INC.
     Michael H. Boyamian (SBN 256107)
 2   michael@boyamianlaw.com
     Armand R. Kizirian (SBN 293992)
 3
     armand@boyamianlaw.com
 4   550 North Brand Blvd., Suite 1500
     Glendale, CA 91203-1922
 5   Telephone: 818-547-5300
     Facsimile: 818-547-5678
 6
     MARTIN & BONTRAGER, APC
 7
     G. Thomas Martin, III (SBN 218456)
 8   Nicholas J. Bontrager (SBN 252114)
     6464 W. Sunset Blvd., Ste. 960
 9   Los Angeles, CA 90028
     T: (323) 940-1700
10   F: (323) 238-8095
11   Tom@mblawapc.com
     Nick@mblawapc.com
12
     Attorneys for Plaintiff
13   HARO BEZDIKIAN, and All
     Other Similarly Situated Individuals
14

15                                UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                    SAN FRANCISCO DIVISION
18   HARO BEZDIKIAN, an individual, on behalf of )      Case No. 3:18-cv-04372-RS
19   himself and all other similarly situated       )
     individuals,                                   )   NOTICE OF VOLUNTARY DISMISSAL OF
20                                                  )   DEFENDANT TEXTMUNICATION, INC.
                                    Plaintiff,      )   WITHOUT PREJUDICE
21                                                  )
            vs.                                     )
22
                                                    )
23   VALLEY GYM CORPORATION, a California )
     corporation, d/b/a USA FITNESS CENTER,         )
24   TEXTMUNICATION, INC., a California             )
     corporation, and DOES 1 through 25, inclusive, )
25                                                  )
                                    Defendants.     )
26
27

28
                                                    1
     NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT TEXTMUNICATION, INC. WITHOUT PREJUDICE -
                                        3:18-cv-04372-RS
           Case 3:18-cv-04372-RS Document 32 Filed 11/08/18 Page 2 of 2



 1   TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

 3   Plaintiff Haro Bezdikian hereby dismisses Defendant Textmunication, Inc. from this matter without

 4   prejudice. Defendant Textmunication, Inc. has not yet appeared in this action. This matter remains

 5   pending as to Defendant Valley Gym Corporation.

 6

 7   Dated: November 8, 2018                              BOYAMIAN LAW, INC.
                                                          MARTIN & BONTRAGER, APC
 8

 9
                                                          By: /s/ Armand R. Kizirian
10                                                                Michael H. Boyamian
11                                                                Armand R. Kizirian

12                                                        Attorneys for Plaintiff
                                                          Haro Bezdikian
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
     NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT TEXTMUNICATION, INC. WITHOUT PREJUDICE -
                                        3:18-cv-04372-RS
